Name: 83/304/EEC: Commission Decision of 10 June 1983 amending for the third time Decision 82/827/EEC concerning certain measures to prevent the spread of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-18

 Avis juridique important|31983D030483/304/EEC: Commission Decision of 10 June 1983 amending for the third time Decision 82/827/EEC concerning certain measures to prevent the spread of classical swine fever Official Journal L 160 , 18/06/1983 P. 0049 - 0050+++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 378 , 31 . 12 . 1983 , P . 57 . ( 3 ) OJ NO L 347 , 7 . 12 . 1982 , P . 25 . ( 4 ) OJ NO L 121 , 7 . 5 . 1983 , P . 22 . ( 5 ) OJ NO L 143 , 2 . 6 . 1983 , P . 46 . COMMISSION DECISION OF 10 JUNE 1983 AMENDING FOR THE THIRD TIME DECISION 82/827/EEC CONCERNING CERTAIN MEASURES TO PREVENT THE SPREAD OF CLASSICAL SWINE FEVER ( 83/304/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 82/893/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS FOLLOWING AN OUTBREAK OF CLASSICAL SWINE FEVER WHICH OCCURRED IN AN AREA OF THE TERRITORY OF THE NETHERLANDS , THE COMMISSION ADOPTED DECISION 82/827/EEC OF 24 NOVEMBER 1982 ( 3 ) CONCERNING CERTAIN MEASURES TO PREVENT THE SPREAD OF CLASSICAL SWINE FEVER ; WHEREAS SINCE THEN THE PERSISTENCE AND SPREAD OF THE DISEASE OUTSIDE THE AREA IN QUESTION HAS LED THE COMMISSION TO ALTER BY DECISIONS 83/217/EEC ( 4 ) AND 83/261/EEC ( 5 ) THE MEASURES APPLIED TO INTRA-COMMUNITY TRADE IN LIVE PIGS ; WHEREAS IN THE LIGHT OF THE DEVELOPMENT OF THE DISEASE , THESE MEASURES SHOULD BE REINFORCED FOR LIVE PIGS COMING FROM CERTAIN PARTS OF THE TERRITORY OF THE NETHERLANDS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 82/827/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : " ARTICLE 1 MEMBER STATES SHALL PROHIBIT THE INTRODUCTION INTO THEIR TERRITORY OF LIVE PIGS COMING FROM PARTS OF THE TERRITORY OF THE PROVINCE OF NORTH BRABANT , THE PROVINCE OF LIMBOURG , THE PROVINCE OF GUELDRE AND THE PROVINCE OF UTRECHT AS DEFINED BY THE DUTCH AUTHORITIES , THE LIMITS OF WHICH ARE SET OUT IN THE ANNEX TO THIS DECISION . " 2 . IN THE FIRST SENTENCE OF PARAGRAPH 2 OF THE ANNEX " IN THE CENTRE " IS INSERTED BETWEEN " OF THE TERRITORY " AND " OF THE PROVINCE OF LIMBOURG " . 3 . THE FOLLOWING PARAGRAPHS 3 AND 4 ARE ADDED TO THE ANNEX : " 3 . DELINEATION OF THAT PART OF THE TERRITORY OF THE PROVINCE OF GUELDRE AND THE PROVINCE OF UTRECHT : GREBBEWEG FROM THE RHENEN STATION EASTWARDS CONTINUING ALONG THE LAWICKSE ALLEE TO WAGENINGEN IN A NORTHERN DIRECTION AS FAR AS MANSHOLTLAAN ; MANSHOLTLAAN NORTHWARDS CONTINUING ALONG THE NIEUWE WAGENINGSEWEG TO EDE , CONTINUING ALONG KEESOMSTRAAT , CONTINUING ALONG KASTELENLAAN AS FAR AS SLOTLAAN ; SLOTLAAN EASTWARDS AS FAR AS PROOSDIJERVELDWEG ; PROOSDIJERVELDWEG IN A NORTHERN DIRECTION AS FAR AS NATIONAL ROUTE 324 ( RENSWOUDE - PLANKEN WAMBUIS ) ; NATIONAL ROUTE 324 EASTWARDS AS FAR AS APELDOORNSEWEG ; APELDOORNSEWEG AS FAR AS HARSKAMPERWEG TO OTTERLO ; HARSKAMPERWEG NORTHWARDS CONTINUING ALONG OTTERLOSEWEG , CONTINUING ALONG DORPSTRAAT TO HARSKAMP , CONTINUING ALONG HARDERWIJKERWEG , CONTINUING ALONG OTTERLOSEWEG ( S6 ) TO BARNEVELD AS FAR AS APELDOORNSESTRAAT TO OUD MILLIGEN ; APELDOORNSESTRAAT WESTWARDS AS FAR AS HOUFDSTRAAT TO VOORTHUIZEN , CONTINUING ALONG RIJKSWEG , CONTINUING ALONG HOEVENLAKENSEWEG TO TERSCHUUR AS FAR AS NATIONAL ROUTE A1 ; NATIONAL ROUTE A1 WESTWARDS AS FAR AS THE PROVINCIAL BORDER WITH THE PROVINCE OF UTRECHT ; THE PROVINCIAL BORDER SOUTHWARDS AS FAR AS WILLAERLAAN TO SCHERPENZEEL ; WILLAERLAAN SOUTHWARDS AS FAR AS DORPSTRAAT ; DORPSTRAAT WESTWARDS CONTINUING ALONG STATIONSWEG ; STATIONSWEG AS FAR AS THE RAILWAY CROSSING AT WOUDENBERG , THE OLD AMERSFOORTS-OVERBERG RAILWAY AS FAR AS ITS JUNCTION AT OVERBERG , THE OVERBERG-VEENENDAAL-RHENEN RAILWAY AS FAR AS THE RHENEN STATION . 4 . DELINEATION OF THAT PART OF THE TERRITORY OF THE NORTH OF THE PROVINCE OF LIMBOURG : THE NATIONAL BORDER WITH THE FEDERAL REPUBLIC OF GERMANY FROM THE PROVINCIAL BORDER WITH THE PROVINCE OF GUELDRE SOUTH-EASTWARDS AS FAR AS THE RIVER NIERS ; THE RIVER NIERS HAVING CHANGED ITS NAME TO THE RIVER MAAS , THE RIVER MAAS AS FAR AS THE PROVINCIAL BORDER WITH THE PROVINCE OF GUELDRE ; THE PROVINCIAL BORDER WITH THE PROVINCE OF GUELDRE AS FAR AS THE NATIONAL BORDER WITH THE FEDERAL REPUBLIC OF GERMANY . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 JUNE 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION